DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 1, 11-16, in the paper of 3/16/2022, is acknowledged.  Applicants' arguments filed on 3/16/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 11-16 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse the invention of Group I, previous claims 1-10, drawn to a glucose oxidase GOD mutant at position 82, in the paper of 12/7/2021, is acknowledged.  Applicant's election without traverse of the following species of positions 82 and 418 (SEQ ID NO:3), in the paper of 12/7/2021, is acknowledged.
Claims 1 and 16 have been determined to be allowable and the examiner has moved on to those claims subject to rejoinder, claims 14 and 15.
Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the 
Currently there is no information disclosure statement in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite in the recitation “The method for preparing glucose oxidase (GOD) mutant of claims 1”, in that claim 1 is not drawn to “a method of producing a glucose oxidase (GOD) mutant” but rather “A glucose oxidase (GOD) mutant”.  Thus there is no antecedent basis for “The method…”
Claim 15 is drawn to “Application of the glucose oxidase (GOD) mutant of claim 1” which is indefinite in that it is unclear and confusing as to what application the claim is drawn to.  If the claim is intended to be drawn to a method of use of the glucose oxidase (GOD) mutant of claim 1 it is unclear as the claim has no steps or description of any method.
Closest Prior ART
Kojima et al. US Patent NO. 8,999,140 is the closest prior art, although Kojima et al. does not teach or suggest a glucose oxidase (GOD) mutant having the amino acid sequence of SEQ ID NO:3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
3/25/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652